DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



3.	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the hopper" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-10, 13, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oren et al. USP 8,585,341.
See the attached marked up drawing figure sheets 2 of 5 and 4 of 5 of Oren et al. clearly depicting the claimed features.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oren et al. USP 8,585,341.
Oren et al. teach a conveyor belt as a proppant feeder, while the applicant teaches an auger for the proppant feeder of claims 2 and 12.  It would have been an obvious matter of design choice as to the type of known conveyor used to carry material away from a container system and the mere selection of an auger conveyor over a conveyor belt does not provide a patentable departure since both conveyors are well known and perform the exact same claimed functions. 

7.	Claims 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oren et al. USP 8,585,341.
Oren et al. teach only one conveyor belt (in lieu of auger conveyor, see above paragraph 6 rejection) instead of the claimed 3 conveyors.  It would have been obvious on one having ordinary skill in the art at the time the invention was made to utilize as many conveyors (up to 3) as necessary to carry the amount of material required by the device away from a container and the mere selection of  1, 2, or 3 conveyors does not provide a patentable departure over the device of Oren et al.  Furthermore, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St Regis Paper Co. v. Bemis Co., 193 USPQ 8.

8.	Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowe USP 10,994,646.
	See the attached marked up drawing figure sheets 1 of 3 and 2 of 3 of Lowe clearly depicting the claimed features.  Lowe only shows one large container versus the claimed multi container.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have more than one container by dividing a large container into multiple containers in order to further divide the material that is being conveyed, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

9.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lowe USP 10,994,646 in view of Snead et al. USP 4,795,301.
Lower teaches the claimed device as outlined above and as previously shown on drawing figure sheets 1 of 3 and 2 of 3.  Lowe fails to teach the Left angled, Right angled which both are angled to a center conveyor, instead Lowe teaches one flat conveyor.  Snead et al. USP 4,795,301 teaches a left and right angled conveyor which are angled toward a center conveyor (see the attached drawing figure sheet 3 of 7 of Snead et al. showing this feature).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the 3 portion conveyor as taught by Snead et al. in place of the flat conveyor as taught by Lowe in order to provide a wider conveyor and accommodating a larger container opening to handle more material.

Allowable Subject Matter
10.	Claims 3 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS A HESS whose telephone number is (571)272-6915.  The examiner can normally be reached on M-TH 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

13.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS A HESS/Primary Examiner, Art Unit 3651                                                                                                                                                                                                        



DAH
May 11, 2021